TEZEATTOWNEY                 GENERAL
                             OF       TEXAS

                             Auwrmw     11. TEXAE
PRICE  DANIEL
.mTORNEYGENERAL




                          September g, 1949

      Ron. Max W. Roger                opinion Ro. V-897.
      County Attorney
      ochistree c~ounty               Re: Several questionsregard-
      Perryton, Texas                     ing reimbursementof the
                                          sheriff for certain ex-
                                          penses Incurred in the
      Dear Sir*                           conduct of his offiae.
                   You have requested an opinion relative to
                   (1) the right of the sheriff to relm-
              bursement for money expended by him for board
              an$ lodging while away from the county soat
              in the conduot of official business, and                  ,.
                   (2) the plght of the shariif to peim-
              bupsement for money expended by him ln feeding
              pPi8onePs.
                   Subdlvlsion (b)     of Artiolo 3899, Vernon's Civ-
          il Statutes, provided,
                   "Mob off~oer named ln thi8 ALotWhere
              he reosives a salary as oompensatlonfor hia
              rervioes shall be entitled and petitted to
              purohase op charge to hi8 oounty all peaaoa-
              able expenses neoesrapy In the props M
              legal oonduot of his offiao.'
                The above quoted provlslon wa8 oonstpued ln
      httop~~y Q~e~41~s Opinion Ho. O-1102, by a prior am-
      lrtration, to lnoluda hotel bills and meals for a eher-
      iii awa from the oounty neat on offlalal b uiulnese,l8-
      rmdng shat the 8W wePa neoer8ary.
                Subsequentto said opinion Rouse Bill 501,
      Aota of the 50th IAgislatup8,1947 (Apt. 6877-1, V'.C.S.)
      was enacted so as to provide different methods for al-
      laV1 the sherlffls transportationexpenses, leaving:
      it vi
          "&bin the di8oretion of the comnlaaione~8~ Court a8
     .to the method it would follow. A. ff.Opinion Ho. V-472;



      .
Hon. M8x Y. Boya, page 2 (V-897)


          It was held in Attorney GeneralQs Opinion Ro.
V-472 that Art, 6877-1, V,C,S,, superseded subdivision
(1) of Section 19, Article -jgl;?e
                                 (providingfor travel-
ing expense of the sheriff In counties in excess of
190,000 inhabitants)Insofar as it covered the trans-
portation expenses of the sheriff Ln counties in exce8a
of 190,000 inhabitants. By like reasoning, it is our
opinion that House Bill 501, Acts of the 50th Leglsla-
ture, superseded subdivisionb of Article 3899 insofar
as it applies to the transportationexpenses of the
sheriff in counties of less thau 190,000 inhabitants.
          In Attorney General's Opinion No. V-526 it
was held that the provisions of Article 6877-l were
mandatory and that the CommisslonersCCourt was not
authorizedto limit the number of miles the sheriff
may travel in the performance of his official duties.
          Therefore, In answer to your first question,
it is our opinion that the provisions of Article 3899,
subdivision (b) Vernon's Civil Statutes, were repeal-
ed by Article 6877-l insofar as Article 3899 is appli-
cable to the transportationexpenses of the sheriff.
It is our further opinion that Article 6877-l did not
amend Article 3899 with regard to the payment of any
other necessary expense authorizedby said Article.
Therefore, you are advised that the sheriff of Ochil-
tree County is entitled to his hotel bills and -1s
incurred away from the county seat while in the dis-
charge of his official business, assumlrigsaid bill8
are necessary expenses in the performance of said du-
ties.
          Your second question is answered by Attorney
General's Opinion Ro, V-359 which holds that the sher-
iff is entitled to his actual and necessary expenses
in feeding prisoners,
          We herewith enclose copies of Opinions Ro8.
o-1102, V-359, V-472, and V-526.
                     SUMMARY
          The sheriff is entitled to reimburse-
     ment for money spent for board and lodging
     while away from the county seat in the dis-
     charge of his official duties provided said
c.   -




         HOII.   pax w. Bayer, page 3 (v-897)


                 expenses are actual and neoessa~y, Art,
                 3899, subd. (b), V.C.S.

                                          Yours       very    truly,

                                     ATTORNEY GENERAL OF TEXAS
                                                                        I
                                                .’      .,’       , , .‘.
                                     By    "
                                           ,I
                                                     John Reeves
         JR:mw:bh                                      Assistant
         EnClS.


                                     APPROVED
                                      - 'YqyLQ.q. .LeP
                                 @
                                     FIRST ASSISTANT
                                     ATTORNEY GENFXAL